DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I, claims 1-22, drawn to a first and second wing tip and a fairing between them, classified in B64C 7/00.
Invention II, claims 23-24, drawn to a method of assembling a wing tip device, classified in B64F 5/00.
	The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed could be made by another materially different process such as monolithically formed via composites in a vacuum molding or via mandrel layup assembly. In other words the ‘attaching’ steps wouldn’t exist as the device would be formed within the lay-up process and/or spun together. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
o	Different keyword queries are required. For instance a search of the method would require search strings like (attach$3 or connect$3) near3 AND (wingtip) same fairing. On 
o	Separate classification in the art is required. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species: Wing Tip Arrangements
Figures 2-3, 7, 13- 14 (i.e. wing tip up, winglet down)
Figures 15, 16 (i.e. wing tip down, winglet up)

	Sub-species: Fairing Locations (Note: If applicant elects wing tip arrangement 1, please elect from sub-	species A1-D1, if applicant elects wing tip arrangement 2, please elect from subspecies A2-B2.)

		A1. Figures 2,3 (i.e. no fairing) (no election of fairing shape required)
	B1. Figure 7 (i.e. fairing 40, in 2 locations)
	C1. Figure 13 (i.e. fairing 40, in 1 location)
	D1. Figure 14 (i.e. fairing 40, in 1 location)
	A2. Figure 15 (i.e. fairing 140 in 2 locations)
	B2. Figure 16 (i.e. fairing 140 in 1 location)

	Sub-species: Fairing Size/Shape (Note: If applicant chooses any Fairing Location other than A1, 	please elect one fairing size/shape from below.)

		i. Figures 4, 5, 6
		ii. Figures 8a, 8b
		iii. Figures 9, 10
		iv. Figure 11
		v. Figure 12
The species are independent or distinct because the arrangements are structurally different, have a different design, function and effect, are mutually exclusive, and not obvious variants of each other based on the current record. The change in arrangement changes the exposed aerodynamic surfaces or wetted area of the winglet design and negative interferences that will occur. The multiple fairing designs similarly affect aerodynamics as the adjustments are made to fairing width, length and design. The fairing is to reduce negative inference effects created between the two winglets. Figures 4, 5, and 6 describe a design where the fairing does not extend all the way to the trailing edge of the first wing tip element, furthermore it has a constant width all the way around the root of wing tip element two. Figures 8a and b depict a fairing style that extends all the way to the trailing edge of the first wing tip element. And, the style in figures 9 and 10 extend past that trailing edge. These different designs will cause fluid flow variations over the winglet(s) that are crucial to the function of the device. Figures 11 and 12 depict two more fairing styles that adjust the width and length of the fairing along the chord length between the leading and training edge of the second wing tip element; ending fairing coverage when interference effects from adverse pressure gradients are minimal, and localizing fairing coverage where the drag is most severe due to the wingtip arrangement selected. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Different text keywords are needed for each various species arrangement. The keyword search would need to be specifically tailored to the combination chosen. There are more than 50 combinations which poses a clear search burden, for example: (winglet up vs. winglet down) (wrap-around vs. left and/or right) (width adj constant vs. varying width vs. 50 percent chord length), etc..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complex nature of the instant application no telephone call was made to request an oral election to the above restriction requirement. MPEP 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./             Examiner, Art Unit 3642                                                                                                                                                                                           

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642